        Case 5:20-mj-00039-JLT Document 8 Filed 10/30/20 Page 1 of 1


1

2

3

4
5
                                  UNITED STATES DISTRICT COURT
6
                                EASTERN DISTRICT OF CALIFORNIA
7

8
      UNITED STATES OF AMERICA, )                      Case No: 5:20-MJ-00009 JLT
9                               )
               Plaintiff,       )                      ORDER APPOINTING COUNSEL
10                              )
           vs.                  )
11                              )
      IMELDA MALDONADO BELTRAN, )
12                              )
               Defendant.       )
13                              )
14           The defendant has attested to his financial inability to employ counsel and wishes the
15   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
16   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
17   ORDERS:
18           1.      Emily de Leon is APPOINTED to represent the above defendant in this case
19   effective nunc pro tunc to October 23, 2020. This appointment shall remain in effect until further
20   order of this court.
21

22   IT IS SO ORDERED.
23
         Dated:     October 30, 2020                           /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26

27

28
